DECISION
The application of the above-named defendant for a review of the sentence of 20 years with 10 years suspended to be served concurrently to all other sentences imposed 6/26/87, for Forgery. Plus restitution of $3,790.15 within 2 years from date of release; $20.00 surcharge. Plus 5 years for Persistent Felony Offender to be served consecutively, imposed on June 26,1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Brant Light, Deputy County Attorney, from Cascade County for appearing before the Sentence Review Board.
We wish to thank Gregg Smith of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.